Memorandum: Special Term erred in granting plaintiff’s motion to change the venue of this medical malpractice action from Jefferson County to Onondaga County. Jefferson County is where the parties reside, where the cause of action arose, where the hospital records are filed and where plaintiff initially chose to venue the action. The convenience of plaintiff’s medical witnesses is not controlling and is an inadequate offsetting circumstance (see, Chung v Kivell, 57 AD2d 790). (Appeal from order of Supreme Court, Onondaga County, Shaheen, J. — change of venue.) Present— Doerr, J. P., Boomer, Green, Pine and Balio, JJ.